DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that a copy of the WO publication of PCT/JP2018/018741 filed May 15, 2018 has been received.
Claim Status
Claims Filing Date
September 30, 2021
Amended
1
Cancelled
2
Pending
1, 3-11
Withdrawn
4, 5, 9-11
Under Examination
1, 3, 6-8


Withdrawn Claim Rejection - 35 USC § 112
The following 112(b) rejection is withdrawn due to applicant’s argument:
Claim 1 line 2 “a hard phase which contains carbonitride containing Ti and Nb”, line 4 “the hard phase including a granular core portion”, and line 5 “the core portion containing composite carbonitride expressed as Ti1-X-YNbXWYC1-ZNZ”.
The applicant persuasively argues claim 1 lines 2, 4, and 5 clearly define that the hard phase contains carbonitride containing Ti and Nb and is further limited to include a granular core portion of the hard phase as Ti1-X-YNbXWYC1-ZNZ (Remarks pg. 6 para. 1).
Response to Arguments 
Konishi
Applicant’s arguments, see Remarks pg. 6 para. 8, pg. 7 paras. 1-2, filed September 30, 2021, with respect to the rejection of claim 1 under Konishi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues that Konishi fails to disclose Y of not smaller than 0 and not greater than 0.02.
	The rejection relied on Table 1 No. 2 of Konishi which teaches a W content, c, of 0.05. Konishi also teaches a Nb+W (i.e. b+c) content of 0.05 to 0.5 with inventive examples having a W content of 0.03 to 0.10 (Table 1). Neither of these teachings overlap with the amended range for W, Y, of not smaller than 0 and not greater than 0.02. 
Double Patenting
	The applicant acknowledged the double patenting rejection, noting it will be addressed once all other issues of patentability have been resolved (Remarks pg. 8 para. 6).
	The double patenting rejection will be maintained until it has been properly overcome.
New Grounds
In light of claim amendment and upon further consideration, a new grounds of rejection is made in view of Kotani.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 2 is repetitive of lines 4-8 because lines 4-8 also require “the hard phase” (i.e. a hard phase) “including a granular core portion…the core portion containing composite carbonitride expressed as Ti1-X-YNbXWYC1-ZNZ” (i.e. carbonitride containing Ti and Nb).
Lines 7-11 is written inconsistently. Lines 7-8 limit Y and Z in the carbonitride formula, line 9 is directed to W content between the peripheral and core portion, then line 11 limits X in the carbonitride formula. For consistency, all the limits in the carbonitride formula (i.e. X, Y, and Z) should be grouped together before the limitation directed to W content between the peripheral and core portion.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani (JP S63-216941 machine translation).
Regarding claim 1, Kotani teaches a cermet (1:6) by blending (Ti0.9Nb0.1)(C0.5N0.5), Mo2C, WC, Ni, and Co powder (2:2-5, Table 1 Inventive Ex. 5) to form a hard dispersed phase with a composition that is substantially the same as the compounding composition with a core of (Ti,Nb)CN (i.e. Y is 0, Z is 0.5, and X is 0.1) and a ring of (Ti,Nb,W,Mo)CN (i.e. the peripheral portion being composed to be higher in content of W than the core portion) in a Ni/Co bonded phase (i.e. metallic binder phase containing an Fe-group element) (1:20-27, 35-39, 2:5-9).
Regarding claim 3, Kotani teaches blending (Ti0.9Nb0.1)(C0.5N0.5) powder (2:2-5, Table 1 Inventive Ex. 5) to form a hard dispersed phase with a composition that is substantially the same as the compounding composition with a core of (Ti,Nb)CN (i.e. X is 0.1) (1:20-27, 35-39, 2:5-9).
Regarding claim 6, Kotani teaches blending (Ti0.9Nb0.1)(C0.5N0.5), Mo2C, WC, Ni, and Co powder (2:2-5, Table 1 Inventive Ex. 5) to form a composite metallic carbonitride with a hard dispersed phase with a core of (Ti,Nb)CN and a ring of (Ti,Nb,W,Mo)CN in a Ni/Co bonded phase where the WC dissolves in the Ni/Co liquid phase at the time of sintering and forms the peripheral of the undissolved TiCN grains in the cooling process (1:20-27, 35-39, 2:5-9) (i.e. the WC in the blended powder forms the ring structure of the cermet such that the cermet contains no WC phase composed of WC).
Regarding claim 7, Kotani teaches a composite metallic carbonitride with a hard dispersed phase with a core of (Ti,Nb)CN where Mo2C dissolves in the Ni/Co liquid phase at the time of sintering and forms the [peripheral of the undissolved TiCN grains in the cooling process (i.e. in the core portion 0 at% is occupied by V, Cr, and Mo) (1:20-27, 35-39, 2:5-9)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani (JP S63-216941 machine translation) as applied to claim 1 above, and further in view of either one of Moriguchi (JP 2013-108152 machine translation) or Yoshimoto (US 5,723,800).
	Regarding claim 8, Kotani is silent to the average crystal grain size of the core portion.
	Moriguchi teaches hard particles ([0001]) with a core shell structure ([0008]) where the core has an average particle size of 0.5 um or more and 7 um or less ([0014], [0037]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the average particle size of the core in Kotani to be 0.5 to 7 um because within this range the particles improve thermal conductivity, are easy to manufacture, and form a high-strength sintered body (Moriguchi [0037]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Moriguchi, Yoshimoto teaches a wear resistance cermet (1:6-7) with a hard phase having a core and rim structure with an average core size of 1.5 um or less and a maximum core size of 5 um or less (4:43-53, 8:15-28).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the average particle size of the core in Kotani to be 1.5 um or less because it improves abrasive wear (Yoshimoto 8:15-28). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 6 of U.S. Patent No. 10,961,609 (US App No. 16/341,795). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a cermet (i.e. cemented carbide) with a second hard-phase composition and structure and metallic binder phase that are the same.
Claims 1, 3, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/606,940 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a cermet (i.e. cemented carbide) with a second hard-phase composition and structure and metallic binder phase that are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735